117 F.3d 1422
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Lawrence GINTER;  Alice E. Ginter, Appellants/Cross-Appellees,v.Terry E. BRANSTAD, as Governor of IA;  States DarrelRensink, Director, IA DOT;  Robert L. North, "Right of Way"Director, IA DOT;  Steven B. Westvold, BeautificationAdmin., IA DOT, Appellees/Cross-Appellants.
Nos. 96-3734, 96-3688.
United States Court of Appeals, Eighth Circuit.
Submitted:  June 25, 1997.Filed:  July 10, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Lawrence and Alice Ginter appeal from the final order of the United States District Court1 for the Southern District of Iowa, granting summary judgment to defendants on the ground that this First Amendment action is moot, and granting them less attorneys fees than they requested.  Defendants cross-appeal the award of attorneys fees.  We have carefully reviewed the entire record, and we affirm on the basis of the district court's opinion.  See 8th Cir.R. 47B.



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa